
	

116 SRES 61 IS: Honoring the life of Rosemary Mariner.
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 61
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2019
			Mrs. Blackburn (for herself and Mr. Alexander) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the life of Rosemary Mariner.
	
	
 Whereas, on April 2, 1953, Rosemary Ann Bryant was born to Captain Cecil Bryant and Constance Boylan Bryant in Harlingen, Texas;
 Whereas, as a teenager, Rosemary washed planes at a local airport to earn money for flying lessons; Whereas Rosemary was the first woman to enroll in the aeronautics program at Purdue University;
 Whereas, following graduation from Purdue University, Rosemary Bryant Mariner joined the United States Navy;
 Whereas, on graduation from officer candidate school, Rosemary Mariner was chosen for the first female flight training class in the history of the Navy;
 Whereas, in 1974, Captain Mariner was among 6 of the graduates of the first female flight training class to earn wings, and, the next year, Captain Mariner became the first female aviator in the Navy to fly a jet attack aircraft;
 Whereas, during her Navy career, Captain Mariner logged 17 landings on aircraft carriers and more than 3,500 flight hours in 15 different aircraft;
 Whereas, in 1990, Captain Mariner was named commander of a Navy tactical electronic warfare squadron at Naval Air Station Point Mugu, a unit that was 30 percent female, making Captain Mariner the first woman to command an operational air squadron, even though women were still barred from flying combat missions;
 Whereas Captain Mariner later said that, during her time as commander and in other Navy positions, she learned: If [women] cannot share the equal risks and hazards in arduous duty, then you are not equal;
 Whereas Captain Mariner fought tirelessly for the equality of women in the military— (1)by leading the Women Military Aviators organization; and
 (2)by working with members of Congress and a Defense Department advisory board to overturn laws and regulations barring women from combat;
 Whereas Captain Mariner stated, if we thought something was unfair—they wouldn’t let a woman land on a ship, for example—we would write a letter up the chain of command and put it on the record that we wanted that changed;
 Whereas, in April 1993, Defense Secretary Les Aspin lifted the restrictions on female pilots flying combat missions;
 Whereas, on retirement from Navy service in 1997, Captain Mariner moved to Norris, Tennessee, with— (1)her husband, Commander Tommy Mariner; and
 (2)their daughter, Emmalee; Whereas, for more than 20 years, Captain Mariner was a resident scholar of military history at the Center for the Study of War and Society at the University of Tennessee in Knoxville, Tennessee;
 Whereas, as a resident scholar at the Center for the Study of War and Society, Captain Mariner shaped the minds and outlooks of countless undergraduate students, in whom her legacy will live for generations to come;
 Whereas Rosemary Mariner passed away on January 24, 2019, in Knoxville, Tennessee, at the age of 65;
 Whereas Rosemary Mariner was honored as one of the nation’s leading advocates for equal opportunity in the military by Deborah G. Douglas in American Women and Flight since 1940; Whereas, in tribute to Captain Mariner, the United States Navy conducted its first all-female flyover at the funeral service for Captain Mariner on Saturday, February 2, 2019, in Maynardville, Tennessee; and
 Whereas Rosemary Mariner is an American hero who exemplified strength, sacrifice, and service to the United States: Now, therefore, be it
		
	
 That the Senate— (1)extends its heartfelt sympathies to the family of Rosemary Mariner;
 (2)honors the life of Captain Mariner; (3)honors and, on behalf of the United States, expresses deep appreciation for the outstanding and important service of Captain Mariner to the United States; and
 (4)respectfully requests that the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy of this resolution to the family of Rosemary Mariner.
			
